Citation Nr: 1751503	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  10-12 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1967 to August 1969.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from April 2009 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In September 2013, the Board remanded this matter for further development, and the case has been returned for appellate consideration.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities meet the schedular rating requirement for a TDIU rating.  

2.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 C.F.R. § § 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Additionally, in September 2013, this matter was remanded to afford the Veteran VA examinations to ascertain the individual unemployability of the Veteran, as it relates to his service connected disabilities.  The Veteran was provided with the requested examinations.  Subsequently, the claims were readjudicated in the April 2017 Supplemental Statement of the Case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

2.  TDIU 

VA will grant a TDIU when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  The central inquiry in a TDIU claim is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A total disability rating for compensation may be assigned when the veteran receives less than a total disability rating (less than 100 percent) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Regulations provide that if a veteran is service-connected for one disability, it must be rated as 60 percent disabling or more.  If a veteran is service-connected for two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2017).  In making this determination, the following will be considered one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (a) (2017).

However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of whether a veteran satisfies the above percentage evaluations.  38 C.F.R. § 4.16 (b) (2017).  In such a case, the Board may not assign a TDIU without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  As such, the Board will consider whether a particular job is realistically within the physical and mental capabilities of the veteran.

The Veteran is service connected for the following disabilities: (1) posttraumatic stress disorder (PTSD), rated at 30 percent prior to August 19, 2014, and 50 percent thereafter; (2) bilateral hearing loss, rated at 30 percent effective December 27, 2007; (3) residual shell fragment wound right leg, rated at 10 percent effective December 20, 1976; (4) ulcer, rated at 10 percent effective December 17, 1999; (5) right knee disability, rated at non-compensable prior to April 30, 2004, and 10 percent thereafter ; (6) residual scar, rated at 10 percent effective April 30, 2004; (7) tinnitus, rated at 10 percent effective December 27, 2007; (8) peripheral neuropathy of the right lower extremity, rated at 10 percent effective March 30, 2011 to September 14, 2015; (9) right hip strain, rated at 10 percent effective September 14, 2015; (10) radiculopathy with sciatic nerve involvement of the right lower extremity, rated at 10 percent effective September 14, 2015; (11) radiculopathy with femoral nerve involvement of the right lower extremity, rated at 10 percent effective September 14, 2015;(12) low back disability, rated at 20 percent prior to October 20, 2016 and 10 percent thereafter; and (13) right ankle strain, rated at non-compensable prior to October 20, 2016 and 10 percent thereafter.  Taking into account his various service-connected disabilities that share a common etiology to 40 percent or more, the Veteran is schedularly entitled to a TDIU as of December 27, 2007.  See 38 C.F.R. § 4.16 (2017).

Accordingly, the Veteran may be awarded entitlement to a TDIU upon evidence that his service-connected disabilities have precluded substantial and gainful employment.  

The Veteran's VA examination reports related to his service-connected disabilities  detailed a limited impact on his ability to secure gainful employment.  The September 2005 VA examination report related to his service-connected low back disability provided that the Veteran suffered from a lumbosacral strain with degenerative changes.  The examiner also found that the Veteran was able to do his normal daily activities with some difficulty.  Moreover, the examiner opined that the Veteran had "difficulties doing any heavy repetitive bending, lifting work, or prolonged standing, walking, climbing, squatting, or crawling activities."  However, the examiner found that the Veteran was still able to perform sedentary work.  

A September 2005 VA addendum opinion related to the Veteran's service connected right leg, ankle, and knee disabilities provided that Veteran was able to do his normal daily activities, but he had pain, soreness, and tenderness in the right leg.  The examiner found that the Veteran should be limited to sedentary activity because the Veteran had difficulties doing work that required prolonged standing and repetitive use of his right leg.  

The April 2009 VA examination report related to the Veteran's service-connected low back disability reflected that the Veteran "would have difficulties doing any prolonged standing, walking, or any bending and lifting activities."  Thus, the examiner recommended that the Veteran be limited strictly to sedentary-type work.  

The April 2009 VA examination related to the Veteran's right leg disabilities found that the disabilities limited the Veteran to only sedentary work.  

The Veteran underwent a VA examination related to his service-connected PTSD in February 2010.  At that time, the Veteran reported having twelve (12) years of school with special education classes 9th through 12th grade.  Additionally, the Veteran reported that he worked as a tow motor operator from October 1969 until retiring in 2004 due physical limitations, such as pain in legs and arthritis in hips.  The examiner found that the Veteran met the DSM-IV criteria for a diagnosis of PTSD, but the examiner opined that, "since the Veteran had managed to work to retirement in spite of claiming to experience PTSD symptoms, it is unlikely that he would be unemployable with respect to sedentary positions, especially since his cognitive functioning is intact."  

The December 2015 VA examination report related to the Veteran's service-connected low back disability reported functional loss, as the Veteran stated that during flare-ups, he had problems standing a long time and carrying heavy things.  The examiner found that the Veteran's low back disability did impact his ability to work and cited the Veteran's aforementioned reports of the inability to stand for a long time and lift heavy things.  

The December 2015 VA examination that evaluated the Veteran's service connected PTSD provided that Veteran suffered total occupational and social impairment as a result of his mental conditions.  However, the examiner identified frontotemporal neurocognitive disorder as the impetus for the Veteran's total occupational and social impairment, and noted that Veteran's PTSD is documented to be much less disabling now than it was when the Veteran was first diagnosed.  The examiner also noted that the Veteran worked at General Motors for 34 years as a tow motor operator and retired in 2004.  Furthermore, the examiner found the Veteran incapable of managing his financial affairs because of the impairment to the Veteran's cognitive functioning, including memory.  

A May 2016 Vocational Rehabilitation Note shows that the Veteran was accompanied by his wife who indicated that they were not sure why they had been referred to the work program as the Veteran had been diagnosed with Alzheimer's disease and was unable to work.  

The Veteran underwent a VA examination related to his service connected right hip disability in October 2016.  The examiner provided that the Veteran's right hip disability impacted his ability to perform occupational tasks, such as walking long distances and standing a long time.  

The October 2016 VA examination report related to the Veteran's service connected PTSD found that the Veteran suffered from dementia.  The examiner provided that "the Veteran is not demonstrating any occupational impairment solely on the basis of his diagnosis of other specified trauma and stressor related disorder.  However, the Veteran is not able to obtain or maintain remunerative employment due to his dementia, specifically, he demonstrates at least moderate impairment in in [a]activities of daily living (ADLs) and severe impairment in concentration, persistence, and pace due to dementia.  This would occur regardless of physical or sedentary work."  

The Veteran underwent VA examinations related to his service-connected bilateral hearing loss and tinnitus in October 2016.  The examiner provided that the Veteran's bilateral hearing loss impacted the Veteran's ability to work due to the Veteran's difficulty understanding what people are saying.  The examiner made no comment as to the impact of tinnitus on the Veteran's individual unemployability.  

The October 2016 VA examination related to the Veteran's service-connected low back disability found that the Veteran's low back condition impacted the Veteran's ability to work due to limits placed on his capability to bend and lift.  The Veteran contended that his back prevented him from working.  However, the examiner opined that the Veteran was able to perform at least sedentary work due to his back condition.  

The Veteran underwent VA examinations pertaining to his service-connected right leg, calf, knee and ankle disabilities in October 2016.  The examiner opined that the disabilities impacted the Veteran's occupational limits due to the inability to handle prolonged walking and standing.  With regards to the Veteran's individual unemployability, the examiner provided that the Veteran was able to perform sedentary work at least due to his right leg, calf, knee, and ankle disabilities.  

The October 2016 VA examination related to the Veteran service-connected ulcer found no impact to the Veteran's ability to work due to his ulcer.  The examiner noted that there was no evidence of any current diagnosis, treatment, or condition related to duodenal ulcer, thus no work limitations and restrictions were needed.  

A October 2016 VA examination related to the Veteran's service-connected scars found no impairment on the Veteran's ability to work, but provided that the Veteran should be limited to sedentary work.  

In light of the above, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure and maintain substantial and gainful employment.  Instead, the VA examiners have consistently asserted that the Veteran's relevant symptoms cause only mild to moderate functional impairment, such that the impact on his employability is notably limited.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04   (2008) (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  To that end, the examiners have provided that the Veteran is able to do sedentary work.  The VA examiners have pointed to the Veteran's dementia and frontotemporal neurocognitive disorder as the source of the Veteran's total occupational impairment and not his service-connected disabilities.  The Veteran's service-connected disabilities limit the Veteran to sedentary work, but the aforementioned dementia or frontotemporal neurocognitive disorder, neither of which are service connected renders the Veteran unemployable.  Moreover, the Veteran was able to maintain employment with General Motors for 34 years, retiring in 2004, before the onset of his dementia.  Thus taken in combination, the Board finds that the Veteran's service-connected disabilities do not significantly impair the Veteran's employability and do not prohibit it.

In making this determination, the Board does not overlook the Veteran's contention that a TDIU is warranted in this case.  A veteran is competent to provide evidence about the symptoms he experiences, and thus the Veteran's lay statements about the impact of his service-connected disabilities on his employability are relevant considerations in determining entitlement.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469   (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to assess the impact of his disabilities, both service-connected and non-service-connected, on his employability.  See Jandreau, 492 at 1376-77; see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  As such, the Board lends greater probative value to the medical opinions of record.

Based on the foregoing, the Board finds that in light of the Veteran's work history and skill set, the evidence has not shown that he would be unable to obtain and maintain employment based solely on his service-connected disabilities.  Thus, the Board finds that TDIU is not warranted at this time.  The appeal is denied.  
	

ORDER

Entitlement to TDIU is denied.  



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


